Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This examiner amendment and reasons for allowance is in response to the amendment filed 08/23/2021. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Naim Shichrur on 12/02/2021.

The application has been amended as follows: 

60. (Currently Amended) A product comprising one or more tangible computer-readable non- transitory storage media comprising computer-executable instructions configured to, when executed by at least one processor, enable the at least one processor to cause a responder wireless communication station (STA) to: 
transmit first secure sequence generation information to a first initiator STA; 

process a plurality of Null Data Packets (NDPs) from a plurality of initiator STAs after the TF, the plurality of initiator STAs comprising the first initiator STA and the second initiator STA; 
transmit an NDP Announcement (NDPA) a first Short Inter- Frame Space (SIFS) after the plurality of NDPs, wherein the NDPA is during a sounding part of a ranging measurement with the plurality of initiator STAs; and 
transmit an NDP a second SIFS after the NDPA, the NDP comprising a plurality of High Efficiency (HE) Long Training Field (LTF) (HE-LTF) symbols, the plurality of HE-LTF symbols comprising a first secure HE-LTF symbol for the first initiator STA and a second secure HE-LTF symbol for the second initiator STA, the first secure HE-LTF symbol comprising a first randomized LTF sequence which is based on the first secure sequence generation information, the second secure HE-LTF symbol comprising a second randomized LTF sequence which is based on the second secure sequence generation information.  

Allowable Subject Matter
Claims 51, 52, 54-56, 58-61, 63-65, 67-70 respectively renumbered as 1-16 are allowed. 

Examiner’s statement of reasons for Allowance
Claims 51, 52, 54-56, 58-61, 63-65, 67-70 respectively renumbered as 1-16 are allowed in view of the reasons argued by applicant remarks filed 08/23/2021, and dependent claims 
Reasons for Allowance is not required in this office communication as applicant’s reply make evident the reason for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 51, 52, 54-56, 58-61, 63-65, 67-70 respectively renumbered as 1-16 are hereby allowed in view of applicant remarks filed 08/23/2021 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466